DISSENT
PAGE, Justice
(dissenting).
In my view, respondent’s misconduct warrants discipline greater than the 90-day suspension ordered by the court. The presumptive discipline for a felony conviction such as respondent’s is disbarment, particularly when the criminal conduct occurs within the practice of law. In re Andrade, 736 N.W.2d 603, 605 (Minn.2007) (citing In re Perez, 688 N.W.2d 562, 567-69 (Minn.2004)). Here, the misconduct occurred within the practice of law.
At the time of his arrest, respondent was representing a criminal defendant in two separate matters. In one of the matters, the client was charged with making terroristic threats. In the other matter, the client was charged with first-degree murder. Respondent was arrested in the courthouse during proceedings in the ter-roristic threats matter. Respondent’s arrest called into question respondent’s continued representation of the client in both matters. In addition to being a grave breach of trust with the client, respondent’s conduct implicated his client’s Sixth Amendment right to the effective assistance of counsel, as well as the fair administration of justice. Because I believe that a 90-day suspension neither reflects the significant harm caused by respondent’s conduct nor adequately deters future misconduct, I respectfully dissent.